Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 11/15/2021. Claims amended are 1, 13 and 33-35. New claims 36-39 are added.  Claims 2-6, 8-12, 14-21, 24, 27 are cancelled. Claims 1, 7, 13, 22-23, 25-26 and 28-39 are now pending in this office action.
Allowable Subject matter
3.	Claims 1, 13 and 35 are allowed as being independent claims.
4.    	Dependent claims 7, 22-23, 25-26, 28-33, 36-39 are allowed as being dependent on independent claim 1. Dependent claim 34 is allowed as being dependent on independent claim 13.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 13 and 35 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: A computing system comprising: a database to maintain validation rules comprising allowable values for fields associated with an application object type; a data storage element to maintain vocabulary data; and a server coupled to the database, the data storage element, and a network to provide a graphical user interface (GUI) display 
	Claim 13: A method comprising: receiving, at a server, a conversational user input from a conversation region of a graphical user interface (GUI) display within a client application at a client device coupled to a network, wherein the conversational user input comprises a string of words provided in an unstructured manner using natural language within the conversation region; analyzing, at the server, the conversational user input to identify a desire to create a new instance of an application object type corresponding to a custom virtual application to be generated within the client application at run-time based at least in part on data maintained in the database by an application platform at the server, wherein a database coupled to the server 3Appl. No. 15/629,143 Response to Office Action dated August 19, 2021 maintains validation rules comprising allowable values for fields associated with an application object type; identifying a subset of required attributes for the custom virtual application associated with the application object type based at least in part on the validation rules; identifying, based on the conversational user input, one or more input values for one or more attributes of the subset of required attributes; determining, at the server, a missing attribute of the subset of required attributes based at least in part on the conversational user input and the validation rules associated with the application object type; providing, by the server, a conversational prompt requesting input of the missing attribute for the custom virtual application within the conversation region of the GUI display at the client device; 
	Claim 35: A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, are configurable to cause said processor to perform operations comprising: obtaining validation rules comprising allowable values for fields associated with an application object type from a database; analyzing a conversational input comprising a string of words provided in an unstructured manner using natural language within a conversation region of a graphical user interface (GUI) display at a client device using a conversational vocabulary to: identify a desire to create a new instance of the application object type corresponding to a custom virtual application 
	The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1) teaches, An intelligent automated assistant system engages with the user in an 
	Claim 1: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “provide, within the conversation region of the GUI display, a conversational prompt requesting input of the missing attribute for the custom virtual application within the GUI display at the client device”
	Claim 13: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “providing, by the server, a conversational prompt requesting input of the missing attribute for the custom virtual application within the conversation region of the GUI display at the client device”.
	Claim 35: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “providing a conversational prompt within the conversation region of the GUI display, wherein the conversational prompt requests input of the missing attribute”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2164

/William B Partridge/Primary Examiner, Art Unit 2183